                                                                                      1    TYSON J. DOBBS, ESQ.
                                                                                           Nevada Bar No. 11953
                                                                                      2
                                                                                           IAN M. HOUSTON, ESQ.
                                                                                      3    Nevada Bar No. 11815
                                                                                           HALL PRANGLE & SCHOONVELD, LLC
                                                                                      4    1140 N. Town Center Dr., Ste. 350
                                                                                           Las Vegas, NV 89144
                                                                                      5
                                                                                           (702) 889-6400 – Office
                                                                                      6    (702) 384-6025 – Facsimile
                                                                                           Email: efile@hpslaw.com
                                                                                      7    Attorneys for Defendants
                                                                                           SmileDirectClub, LLC, Zachary Potts, D.D.S.
                                                                                      8
                                                                                           and Michael Guirguis, D.D.S.
                                                                                      9

                                                                                      10                              UNITED STATES DISTRICT COURT
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11                                      DISTRICT OF NEVADA
                                                                                      12
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                             CYRUS S. WHITTAKER, individually on               CASE NO.: 2:21-cv-01019-RFB-BNW
                                             LAS VEGAS, NEVADA 89144




                                                                                      13     behalf of myself,
                                                     SUITE 350




                                                                                      14                       Plaintiff,
                                                                                                                                               STIPULATION TO EXTEND
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                             vs.                                               OPPOSITION DEADLINE (FIRST
                                                                                      16                                                       REQUEST) FOR PLAINTIFF’S
                                                                                             SMILEDIRECTCLUB, LLC; ZACHARY                     MOTION FOR REMAND
                                                                                      17
                                                                                             POTTS, D.D.S.; MICHAEL GUIRGUIS,
                                                                                      18     D.D.S.; DOES 1 through 10; and ROE
                                                                                             ENTITIES 11 through 20, inclusive,
                                                                                      19
                                                                                                                Defendants.
                                                                                      20

                                                                                      21
                                                                                                   Plaintiff Cyrus Whittaker and Defendants SmileDirectClub, LLC; Zachary Potts, D.D.S.;
                                                                                      22
                                                                                           Michael Guirguis, D.D.S, by and through their undersigned counsel, hereby stipulate as follows:
                                                                                      23

                                                                                      24           1. Defendants’ Opposition to Plaintiff’s Motion for Remand is currently due June 29,

                                                                                      25              2021.
                                                                                      26
                                                                                                   2. Plaintiff and Defendants have agreed, due to continuing preliminary work together
                                                                                      27
                                                                                                      on this case, to extend the deadline for Defendants’ Opposition to Plaintiff’s Motion
                                                                                      28




                                                                                                                                       Page 1 of 3
                                                                                                      for Remand to July 13, 2021.
                                                                                      1

                                                                                      2       Based on the foregoing, with good cause appearing, Plaintiff and Defendants stipulate as

                                                                                      3    follows:
                                                                                      4
                                                                                                  1. The deadline for Defendants’ Opposition to the Plaintiff’s Motion for Remand is
                                                                                      5
                                                                                                      extended to July 13, 2021.
                                                                                      6

                                                                                      7
                                                                                                  IT IS SO STIPULATED.

                                                                                      8                                            PLAINTIFF, IN PRO PER
                                                                                            DATED: June 29, 2021
                                                                                      9                                            By:      /s/ Cyrus Whittaker
                                                                                                                                   CYRUS S. WHITTAKER (PLAINTIFF)
                                                                                      10
                                                                                                                                   Nevada Bar No. 14965
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11                                           10833 Wilshire Blvd. #429
                                                                                                                                   Los Angeles, CA 90024
                                                                                      12
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                                                                   Telephone: 725.696.9635
                                             LAS VEGAS, NEVADA 89144




                                                                                      13
                                                                                                                                   Fax: 310.300.1426
                                                     SUITE 350




                                                                                      14
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                                                                   HALL PRANGLE & SCHOONVELD, LLC
                                                                                      16    DATED: June 29, 2021

                                                                                      17                                           By:    /s/ Tyson Dobbs
                                                                                                                                   TYSON J. DOBBS, Esq.
                                                                                      18
                                                                                                                                   Nevada Bar No. 111953
                                                                                      19                                           IAN M. HOUSTON, ESQ.
                                                                                                                                   Nevada Bar No.11815
                                                                                      20                                           1140 N. Town Center Dr., Ste. 350
                                                                                                                                   Las Vegas, NV 89144
                                                                                      21
                                                                                                                                   Attorneys for Defendants
                                                                                      22                                           SmileDirectClub, LLC, Zachary Potts, D.D.S. and Michael
                                                                                                                                   Guirguis, D.D.S.
                                                                                      23

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28




                                                                                                                                      Page 2 of 3
                                                                                      1                                               ORDER
                                                                                      2
                                                                                           The Court, having considered the stipulation between the Plaintiff and Defendants and with
                                                                                      3

                                                                                      4    good cause appearing, hereby orders as follows:

                                                                                      5           1. The deadline for Defendants’ Opposition to the Plaintiff’s Motion for Remand is
                                                                                      6
                                                                                                      extended to July 13, 2021.
                                                                                      7

                                                                                      8           IT IS SO ORDERED.

                                                                                      9

                                                                                      10
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                                                                                ____________________________
                                                                                      11                                                        RICHARD F. BOULWARE, II
                                                                                      12
                                                                                                                                                United States District Judge
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                                                                                DATED this _____
                                                                                                                                                              2nd of _________,
                                                                                                                                                                           July 2021
                                             LAS VEGAS, NEVADA 89144




                                                                                      13
                                                     SUITE 350




                                                                                      14
                                 TELEPHONE: 702-889-6400




                                                                                      15

                                                                                      16

                                                                                      17

                                                                                      18

                                                                                      19

                                                                                      20

                                                                                      21

                                                                                      22

                                                                                      23

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28




                                                                                                                                      Page 3 of 3
